Exhibit 99.1 TriplePoint Venture Growth BDC Corp. Announces Fourth Quarter and Fiscal Year 2015 Financial Results Results Include Net Investment Income of $1.46 Per Share for Fiscal Year 2015 and $0.36 Per Share for Fourth Quarter 2015 Declares First Quarter 2016 Dividend of $0.36 Per Share Menlo Park, Calif., March 14, 2016 — TriplePoint Venture Growth BDC Corp. (NYSE: TPVG) (the “Company” or "TPVG"), the leading financing provider to venture growth stage companies backed by a select group of venture capital firms in the technology, life sciences and other high growth industries, today announced its financial results for the fourth quarter of 2015 and the fiscal year ended December 31, 2015.TPVG also declared a first quarter 2016 dividend of $0.36 per share.
